Appellant was convicted of the offense denounced by section 4912 of the Code of 1923, "buying, receiving, concealing, etc., stolen property."
There was no proof of the value of the property. This was fatal, to the judgment of conviction, and, as is made clear in the opinion in Booker v. State, 151 Ala. 97, 44 So. 56, because of this omission in the proof the judgment must be reversed and the cause remanded.
The other questions are simple, and will not likely arise on another trial.
Reversed and remanded.